In a matrimonial action, defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Cooperman, J.), dated July 12, 1983, as, after granting his application for reverse partial summary judgment, stayed the entry of an interlocutory judgment pending a final disposition of all ancillary issues raised. 11 Order reversed insofar as appealed from, as a matter of discretion, without costs or disbursements, and the provision staying entry of the interlocutory judgment of divorce until a final disposition of all ancillary issues is deleted. The matter is remitted to the Supreme Court, Queens County, for the entry of an interlocutory judgment of divorce in plaintiff wife’s favor (see Rauch v Rauch, 91 AD2d 407; Leeds v Leeds, 94 AD2d 788, app dsmd 60 NY2d 641) and disposition of all ancillary issues. 1 In the instant case, the record is devoid of any affirmative showing of prejudice which would inure to plaintiff upon the immediate entry of an interlocutory judgment of divorce in her favor (see Nemet v Nemet, 99 AD2d 828; Peerce v Peerce, 97 AD2d 718). Her economic rights have been adequately protected by Special Term’s ordered stay of the disposition of any marital assets. Absent some articulable reason to justify a delay, it was an improvident exercise of discretion to have stayed the entry of judgment. Thompson, Weinstein and Niehoff, JJ., concur.